COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              PURCELLVILLE MOTORS, INC. AND
               ERIE INSURANCE EXCHANGE
                                                                               MEMORANDUM OPINION*
              v.      Record No. 0111-16-4                                          PER CURIAM
                                                                                   APRIL 26, 2016
              JACK ANTHONY FARR


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                                (J. David Griffin; Winchester Law Group, P.C., on briefs), for
                                appellants.

                                (James E. Swiger, on brief), for appellee.


                      Purcellville Motors, Inc. (“employer”) appeals from a January 12, 2016 order of the

              Workers’ Compensation Commission affirming a deputy commissioner’s opinion awarding

              permanent partial disability benefits to Jack Farr (“claimant”). On appeal, employer contends

              (1) claimant failed to meet his burden of proof and (2) “no credible evidence supports the

              Commission’s rulings that the claimant sustained a 35% functional loss of use to his left arm as a

              result of this accident.”

                      Upon reviewing the record and briefs, we conclude that this appeal is without merit.

              Accordingly, we summarily affirm the Commission’s decision. Rule 5A:27. We affirm for the

              reasons stated by the Commission in its final opinion. See Farr v. Purcellville Motors, Inc., JCN

              VA00000907282 (Jan. 12, 2016). We dispense with oral argument and summarily affirm




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-